DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5, 6, 8, 10-13, 15, 17, and 19-20 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Wall (4,226,251).
In re claims 1 and 8, with reference to the figures, Wall discloses a pet comb comprising: a body (11) partially housing a pet engagable portion (16) and housing a lifter (18) coupled to a biasing member (21), the lifter configured to move responsive to an application of force over a force threshold to said lifter, the body comprising: a handle (12); and a pet engagable portion support comprising at least one debris ejector, the at least one debris ejector (42) directly adjacent the pet engagable portion; the pet engagable portion removably coupled to the lifter, the pet engagable portion having a resting position wherein the biasing member maintains the pet engagable portion at least partially extending out of the body absent the application of force over the force threshold and a retracted position wherein the pet engagable portion is retracted into the body, responsive to the application of force over the force threshold moving the lifter, 
In re claim 5, Wall discloses a force transmitting member (17) extends outside the body, the force transmitting member functionally coupled to the lifter, wherein force applied to the force transmitting member is transferred to the lifter.
In re claim 6, Wall discloses the biasing member (21) comprises at least one of a metal spring, a hydraulic spring, a lever arm, and a magnetic biasing member.
In re claim 10, with reference to the figures, Wall discloses wherein force is applied to the lifter is applied through a force transmitting member that is coupled to the lifter and the biasing member.
In re claim 11, with reference to the figures, Wall discloses the biasing member mechanically biases the pet engagable portion to at least partially extend out of the body absent the force applied to the lifter to alter the position of the pet engagable portion.
In re claim 12, with reference to the figures, Wall discloses wherein responsive to the application of the force to the lifter to alter the position of the pet engagable portion, the pet engagable portion moves into the body, wherein the debris ejector portion mechanically interacts with the pet engagable portion to remove debris attached thereto.
In re claim 13, with reference to the figures, Wall discloses wherein the pet engagable portion comprises a connection portion and an engagement portion, the connection portion removably coupled to the lifter.
In re claim 15, with reference to the figures, Wall discloses a pet grooming tool with optional independently rotatable vacuum coupling and auto debris eject feature and interchangeable pet engagable members, the pet grooming tool comprising: a body comprising a handle and defining an air channel; a lifter that is housed within the body and is connected to a pet engagable portion; a biasing member mechanically connected to the lifter, wherein force applied to the lifter alters a position of the pet engagable portion; and a debris ejector portion 
In re claim 17, with reference to the figures, Wall discloses wherein a force transmitting member extends outside the body, the force transmitting member functionally coupled to the lifter, wherein force applied to the force transmitting member is transferred to the lifter.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wall (4,226,251).
In re claim 2, Wall discloses the claimed invention except for the connection portion removably coupled to the lifter. However it would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the device to be removable in order to make the device separable, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177, 179.
In re claim 3, Wall discloses the claimed invention except for a vacuum attachment. The examiner takes Official Notice that vacuum attachments for grooming tools are well known in the art for the cleaning and removal of hair and debris. Therefore it would have been obvious to one having ordinary skill in the art at the time of the invention to have modified the pet comb of .
Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fernandez (US 2010/0122663) in view of Bissell (8,205,296).
In re claims 19-20, with reference to the figures, Fernandez discloses a pet comb comprising: a handle formed by a body defining a longitudinal axis, the handle for gripping the pet comb by the operator during use; a retraction button extending from an upper portion of said body; and a selectively moveable pet engageable portion extending from a lower portion of said body, extending parallel with said longitudinal axis; the retraction button being movably coupled to said pet engageable portion by a lever, the lever being disposed within said housing; and a debris ejector, the debris ejector having an opening for the passage of said pet engageable portion such that actuation of said retraction button results in rotation of said lever to translate said pet engageable portion through said opening to clear debris therefrom. Not disclosed is a detachable independently rotatable coupler concentrically aligned about an axis of rotation shared between the body and a tubular member providing a pressure differential, the independently rotatable coupler allowing for relative rotation of the tubular member and said body about said axis of rotation.
However, with reference to col.3 lines 24-30, Bissell discloses a pet comb comprising a handle and a detachable independently rotatable coupler concentrically aligned about an axis of rotation shared between the body and a tubular member providing a pressure differential, the independently rotatable coupler allowing for relative rotation of the tubular member and said body about said axis of rotation. The advantage of this is to be able to couple the device to a vacuum. Therefore it would have been obvious to one having ordinary skill in the art at the time of the invention to have modified the pet comb of Fernandez with the coupler of Bissell in order to have a means for attaching a vacuum tool.
Allowable Subject Matter
Claims 4, 7, 14, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 09/27/2021 have been fully considered but they are not persuasive.
In response to Applicant’s arguments that Wall fails to disclose a biasing member coupled to the lifter, this argument is not persuasive. With reference to Figures 5 and 6 and col. 3 lines 10-12, Wall discloses “the underside of the base 15 includes a pair of elongate ribs 18 defining a channel 19 therebetween for receiving a leaf spring 21”. The examiner maintains that the leaf spring of Wall is coupled to the base through engagement of being received within the channel. Therefore the pet engagement portion biasing member 21 is coupled to the lifter 18. 
Examiner initiated an interview with Attorney John Yirga to discuss proposed amendments to place the application in condition for allowance. The examiner suggested adding language to the independent claims to further define the coupling of the lifter and the pet engageable portion found in [0038] of the specification, or the addition of any dependent claims 4, 7, 14, or 18 to independent claims 1 and 8. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA L BARLOW whose telephone number is (571)270-3113. The examiner can normally be reached Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MONICA L BARLOW/Primary Examiner, Art Unit 3644